Citation Nr: 0600475	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-24 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an effective date earlier than May 12, 
1998 for the grant of service connection for a mental health 
condition, to include post traumatic stress syndrome (PTSD).

2.  Entitlement to an effective date earlier than October 23, 
2002 for the grant of entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to June 
1982.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in September 2002 and 
June 2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington and Salt Lake City, Utah, 
respectively.

The issue of entitlement to an earlier effective date for 
TDIU addressed in the REMAND portion of the decision below is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The earliest document in the claims file that may be 
accepted as a claim for service connection for PTSD, 
specifically, is the May 12, 1998 claim for service 
connection for a mental health condition, to include PTSD.

2.  In a March 1993 rating decision, the RO denied the 
veteran's July 1992 claim to reopen the previously denied 
claim for service connection for a mental, or nervous, 
disorder.  Notice was given by letter dated March 27, 1993.  
The veteran did not file a notice of disagreement as to this 
issue.

3.  Following the March 1993 rating decision, a claim to 
reopen the claim for entitlement to a mental health 
condition, to include PTSD, was not received prior to May 12, 
1998.




CONCLUSIONS OF LAW

1.  The March 1993 denial to reopen the previously denied 
claim for service connection for a mental, or nervous, 
disorder, is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  The criteria for an effective date prior to May 12, 1998 
for the grant of service connection for a mental health 
condition, to include PTSD, has not been met.  38 U.S.C.A. 
§§ 5102, 5103, 5013A, 5107, 5110 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5013A, 5017, 5126 (West 
2003); 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) (2005) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The U.S. Court of Appeals for Veterans Claims (CAVC) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and that the VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:   
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
provide any evidence in his possession pertaining to the 
claim.

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
the Board notes that the issue now under appeal, that of the 
effective date assigned the now service connected PTSD, is a 
"downstream issue."  In other words, the initial issue was 
one of service connection, which was granted in a September 
2002 rating decision.  The veteran then appealed the 
effective date assigned.  Separate VCAA notice is not 
required where adequate VCAA notice was provide concerning 
the underlying issue.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
Additionally, here, the claim for service connection for PTSD 
was filed in May 1998, prior to the effective date of the 
VCAA, and the claim was subsequently granted absent 
notification of VCAA.

Nevertheless, the Board finds that VCAA notification was 
provided with regard to the "downstream" issue of the 
earlier effective date.  Review of the record shows that 
notification of the laws and regulations effected by VCAA was 
provided to the veteran in the June 2003 statement of the 
case (SOC), which also fully notified the veteran of what was 
required to substantiate her claim and, with the April 2004 
supplemental statement of the case (SSOC), provided her with 
a summary of the evidence, the applicable laws and 
regulations, and a discussion of the facts of the case.  
While the SOC and SSOC did not notify the veteran that she 
should provide "any evidence" in her possession pertaining 
to her claim, i.e., the 4th element, these documents clearly 
notified the veteran that evidence and information was 
necessary to substantiate her claim for an earlier effective 
date and requested that she provide it.  Furthermore, VA 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, the service department, Social Security 
Administration (SSA), and other federal agencies.  She was 
notified that authorization of the release of private medical 
treatment records was required in order for VA to request 
them, but was further advised that the regulations stated it 
is ultimately her responsibility to send medical treatment 
records from any private physicians.  The duty to notify the 
appellant was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet App. April 14, 2005).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The RO obtained all identified service medical 
records, service personnel records, and VA and private 
medical treatment records throughout the process of 
adjudicating the claim for service connection for a mental 
condition, to include PTSD.  In addition, the RO obtained 
written statements and testimony from the veteran, and the 
veteran submitted additional private and VA medical evidence.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  Here, a medical examination is not necessary for the 
determination of the appropriate effective date of service 
connection.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 U.S.C.A. § 3.159.

II.  Earlier Effective Date

Upon her discharge from active service in June 1982, the 
veteran filed a claim for service connection for, among other 
conditions, a nervous condition.  The RO denied this claim in 
August 1982, giving the veteran notice of the decision and of 
her appellate rights in a letter dated in August 1982.  In 
making this decision, the RO noted that service medical 
records showed treatment inservice for adjustment reaction 
secondary to multiple stresses and hysterical personality 
problems with depressive features.  Her report of medical 
examination at separation revealed a diagnosis of borderline 
personality disorder.  The veteran did not appeal this 
decision.

In November 1989, the veteran again claimed entitlement to 
service connection for a psychiatric condition, to include 
personality disorder.  In the same month, the RO issued the 
veteran a letter advising that her claim had been considered 
previously and denied, and that new and material evidence was 
required to reopen the claim.  The veteran did not respond to 
this letter.  Hence, this claim was considered abandoned.  
See 38 C.F.R. § 3.158 (2005).

In July 1992, the veteran again filed a claim for entitlement 
to service connection for a mental disability.  In a March 
1993 rating decision, the RO found that the veteran had not 
submitted new and material evidence to reopen the previously 
denied claim, and again denied the claim.  In making this 
decision, the RO noted that a December 1992 psychiatric 
examination (obtained by the VA on fee basis) reflected an 
AXIS I diagnosis of alcohol dependence in full remission and 
an AXIS II diagnosis of personality disorder, mixed type.  No 
anxiety disorder was then found to be manifested.  The RO 
concluded that the medical evidence established that the 
veteran continued to manifest a diagnosis of developmental 
personality disorder, but did not demonstrate that such 
diagnosis had been caused or aggravated by military service.  
Accordingly, the evidence could not be considered new and 
material.  In April 1993 the veteran filed a notice of 
disagreement as to other issues denied in the same rating 
decision.  Concerning the denial of service connection for 
the diagnosed personality disorder, the veteran explained 
that she had not intended to reopen the previously denied 
claim, but that she was seeking service connection for 
alcoholism.

In May 1998, the veteran filed a claim for entitlement to 
service connection for a mental disorder, to include PTSD.  
Ultimately, the RO granted service connection for PTSD in a 
September 2002 rating decision, evaluating the disability as 
70 percent disabling, effective May 12, 1998.  The RO based 
the effective date on the date of the claim the veteran filed 
for a mental condition, to include PTSD.  

In the present case, the veteran contends that the grant of 
service connection for a mental health disorder, to include 
PTSD, should be established earlier than May 12, 1998.  She 
avers that the effective date should extend to her date of 
discharge from active service.  In support of her claim, she 
states that she was hospitalized and treated for a 
psychiatric disorder in service and that the PTSD she now 
manifests had its onset in circumstances that occurred during 
active service, and for which she was treated while still on 
active military duty.  Based on the foregoing, the Board 
finds that the veteran has claimed an effective date earlier 
than May 12, 1998 for the grant of service connection for a 
mental health disorder, to include PTSD.

The applicable statue and regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (2005).  The effective date 
for the grant of service connection for disability 
compensation is the "[d]ay following separation from active 
service or date entitlement arose if claim is received within 
1 year after separation from service; otherwise, date of 
receipt of claim, or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(b)(2)(i).

Furthermore, the law provides that the effective date of 
compensation, based on a claim reopened with new and material 
evidence after a final disallowance, will be the date of VA 
receipt of the claim to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. 
§ 3.400(q),(4).  Lapier v. Brown, 5 Vet. App. 215 (1993); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993).  The effective 
date of an award of service connection is based upon a 
variety of factors, including date of claim, date entitlement 
is shown, and finality of prior decisions.

Specifically, the effective date for service connection based 
on a reopened claim cannot be the date of receive of any 
claim which was previously and finally denied.  See, e.g., 
Lalonde v. West,  12 Vet. App. 377, 382 (1999) (holding that 
"the effective date of an award of service connection is not 
based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA").

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. 
§ 3.1(r) (2005).  A "claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also 
Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a veteran or his 
representative, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the veteran, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. §§ 3.151 
or 3.152, an informal request for increase or reopening will 
be accepted as a claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization, which meets 
certain requirements, will be accepted as an informal claim 
for benefits if the report relates to a disability, which may 
establish entitlement.  38 C.F.R. §3.157(a) (2005); see 38 
C.F.R. § 3.155(c) (2005).  Once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed, receipt of VA medical records or 
private medical records may be accepted as an informal claim 
under limited circumstances.  See 38 C.F.R. § 3.157(b).  
Those circumstances provide, in pertinent part, that the date 
of receipt of evidence from a private physician or layman 
will be accepted as the date of receipt of a claim only when 
the evidence furnished by or on behalf of the claimant is 
within the competence of the physician or lay person and 
shows a reasonable probability of entitlement to benefits.  
See 38 C.F.R. § 3.157(b)(2).

The Court has held that a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits, but only after there has been a prior allowance or 
disallowance of a formal claim for compensation.  Crawford v. 
Brown, 5 Vet. App. 33, 35-6 (1993); 38 C.F.R. § 3.157.  See 
Lalonde v. West, supra.

The record shows that the veteran filed a claim for service 
connection for a nervous disorder in June 1982, upon her 
separation from active service.  The RO denied this claim in 
an August 1982 rating decision and notified the veteran of 
her appellate rights.  The veteran did not, however, file an 
appeal, and the decision became final.  See 38 U.S.C.A. 
§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 20.302, 
20.1103 (2005).  The record further shows that the veteran 
attempted to reopen this claim in November 1989, at which 
time the RO advised that new and material evidence was 
required, by a letter dated in the same month.  The veteran 
neither responded with the submission of new and material 
evidence, nor filed a notice of disagreement as to the 
determination not to reopen the claim.  Finally, the record 
shows that the veteran filed a claim for service connection 
for a mental disorder in July 1992.  The RO denied this claim 
in a March 1993 rating decision.  The Board observes that the 
RO did so only after obtaining VA treatment records and 
according the veteran a VA fee basis psychiatric examination 
to establish the diagnosis of any manifested psychiatric 
disability.  The veteran did not file a notice of 
disagreement with this decision.  Thus, the March 1993 rating 
decision also became final.  See 38 U.S.C.A. § 5108, 7105; 
38 C.F.R. § 20.302, 20.1003.

The veteran has phrased her claim for service connection as 
one for service connection for a psychiatric condition in the 
general, i.e., for a nervous condition, a mental condition, a 
psychiatric condition and has claimed specific diagnoses, 
such as personality disorder and PTSD, only in connection 
with these general references.  In addition, the regulations 
recognize that diagnoses of a psychiatric disability may 
change over time.  See 38 C.F.R. § 4.125 (2005).  However, 
the Court has recognized that a claim based on a new 
diagnosis is a new claim not subject to the new and material 
evidence requirement.  See Ephraim v. Brown, 82 F.3d 399 
(1996) (a claim based on a new diagnosis states a new claim 
for the purpose of the jurisdictional requirement when the 
new disorder had not been diagnosed and considered at the 
time of the prior notice of disagreement).

However, as will be explained below, the outcome of the 
analysis does not differ, regardless of whether the veteran's 
claim for service connection for a mental disorder, to 
include PTSD, is a new claim or a reopened one.  

Considering the veteran's May 1998 claim for service 
connection for a mental disorder, to include PTSD, as a new 
claim for PTSD, the Board finds that the earliest claim of 
record for PTSD is the claim the veteran filed in May 1998.  
The veteran did not raise the specific issue of service 
connection for PTSD prior to this claim.  As to the 
possibility of an informal claim presented by VA examination, 
VA hospital records, or private medical health care 
providers, the Board notes that a diagnosis of rule out PTSD 
was reflected in VA Domiciliary records dated in April 1998 
and that PTSD was considered (but not ultimately diagnosed) 
in the December 1992 VA (fee basis) psychiatric examination.  
However, such medical evidence can be considered as an 
informal claim for benefits only after there has been a prior 
allowance or disallowance of a formal claim for compensation.  
See 38 C.F.R. § 3.157; see also Crawford v. Brown and Lalonde 
v. West, supra.  Because a claim for service connection for 
PTSD, specifically, was not denied until February 2000, the 
April 1998 hospital record and December 1992 examination 
report cannot be considered as an informal claim for service 
connection for PTSD.  

The evidence reflects that the veteran first filed a claim 
identifying PTSD, specifically, as a condition for which she 
sought service connection in May 1998, many years after her 
discharge from active service in 1982.  Under analysis as a 
new claim, the earliest effective date that can be granted 
for the service connection of PTSD is the date of receipt of 
her claim.  Therefore an effective date earlier than May 12, 
1998 may not be assigned.

Considering the veteran's claim as a reopened one, the Board 
observes that because the August 1982 and March 1993 
determinations are final, they cannot be reversed or revised 
absent evidence that the decisions were clearly and 
unmistakably erroneous.  See 38 U.S.C.A. § 5109A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.105 (2005).  The veteran has not 
alleged clear and unmistakable error before the Board.  See 
Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  Therefore, the 
dates that her June 1982 and July 1992 claims for service 
connection for nervous and mental disorders were filed cannot 
serve as the effective dates of her recent award of service 
connection for a mental health condition, to include PTSD.  
See Lalonde v. West, supra.

After review of the evidence, the Board finds that, after the 
March 1993 rating decision, the veteran did not submit any 
communication or action indicating an intent to reopen her 
claim for a nervous, psychiatric, or mental health condition 
until her claim for service connection for a mental health 
disorder, to include PTSD, dated May 12, 1998.

After a thorough review of the record, the Board is compelled 
to conclude that following the March 1993 rating decision, a 
claim to reopen the previously denied claim for a mental 
health condition, to include PTSD, was not received prior to 
May 12, 1998.  Under analysis as a reopened claim, the 
earliest effective date that can be granted for the service 
connection of a mental disorder, to include PTSD, is the date 
of receipt of her claim.  Therefore an effective date earlier 
than May 12, 1998 may not be assigned.

The Board acknowledges the veteran's argument that the 
effective date of service connection for her PTSD should be 
the date following her discharge from active service.  
However, as discussed above, the veteran did not file a claim 
for PTSD until May 1998.  In addition, April 1998 VA 
Domiciliary hospital records and a December 1992 VA (fee 
basis) showing consideration of PTSD as a diagnosis may not 
be considered as informal claims because a claim for PTSD was 
not denied until February 2002.  Finally, the veteran's 
claims for nervous and mental conditions were denied in 
August 1982 and March 1993 rating decisions, which became 
final, and the evidence does not reflect any communication 
from the veteran thereafter until May 1998 voicing an 
indication to reopen the previously denied claim for service 
connection.  Thus, the date the veteran submitted her request 
to reopen the previously denied claim for service connection 
for a nervous or mental condition or, in the alternative, 
pursue a new claim for service connection for PTSD, is the 
date of the current claim, and assignment of an effective 
date other than May 12, 1998 is not warranted.  

Because no claim for the initial grant of service connection 
for PTSD was received prior to May 12, 1998, and no claim to 
reopen the previously denied claims for nervous or mental 
conditions following the March 1993 rating decision were 
received prior to May 12, 1998, applicable law provides that 
the effective date of the grant of service connection for a 
mental disorder, to include PTSD, cannot be earlier than May 
12, 1998.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As a 
result, the claim for an effective date earlier than May 12, 
1998 must be denied. 


ORDER

An effective date earlier than May 12, 1998 for the grant of 
service connection for a mental health disorder, to include 
PTSD, is denied.


REMAND

The veteran also seeks an effective date earlier than October 
23, 2002 for entitlement to TDIU.  The Board has reviewed the 
record and finds that further development is necessary prior 
to the completion of appellate action.  Namely, VA treatment 
records dated in January 2001 indicate that the veteran was 
then engaged in applying for disability benefits from SSA.  
In her June 2004 substantive appeal, the veteran referenced 
records from SSA and state disability agencies, including a 
wage history, that attest to her inability to obtain and 
retain gainful employment.  The wage history is not legible.  
Furthermore, the record reflects that the veteran is 
receiving vocational rehabilitation benefits.  

The RO has not had the opportunity to obtain the disability 
records from either SSA or the appropriate state agency.  In 
addition, the Board finds it would be helpful to obtain the 
veteran's vocational rehabilitation folder.  These records 
must therefore be obtained.  See 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005); Voerth v. West, 
13 Vet. App. 117, 121 (1999); Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO/AMC should verify whether or 
not the veteran is receiving disability 
benefits from SSA.  If so, the RO/AMC 
should obtain the determination that 
found the veteran disabled and any and 
all supporting medical documentation upon 
which such determination was based.

2.  The RO/AMC should request from SSA a 
legible copy of the veteran's wage 
history.

3.  The RO/AMC should verify whether or 
not the veteran is receiving state 
disability benefits.  If so, the RO/AMC 
should obtain the determination(s) that 
found the veteran disabled and any and 
all supporting medical documentation upon 
which such determination(s) were based.

It is understood that the veteran has 
lived in several states including Alaska, 
Washington, and Utah.  If necessary, the 
RO should request that the veteran 
provide further identifying information 
to assist in obtaining these records.

4.  The RO/AMC should obtain the 
veteran's vocational rehabilitation file 
and associate it with the claims folder.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO/AMC 
should re-adjudicate the veteran's claim 
for an effective date earlier than 
October 23, 2002 for entitlement to TDIU.  
If any benefit sought on appeal remains 
denied, the veteran should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until she is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


